Citation Nr: 1146822	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1948 to January 1952.  He died in February 2007.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.  

This matter was previously before the Board in January 2011, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) consistent with the October 2010 United States Court of Appeals for Veterans Claims (CAVC) Order granting the terms of a Joint Motion for Remand (JMR).  Specifically, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death with specific directives concerning obtaining an addendum to the existing VA medical opinion An addendum compliant with these directives was provided by the examiner who supplied the opinion in April 2011.  Adjudication on the merits thus now may occur.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders"); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In June 2011, the RO last adjudicated this matter via a supplemental statement of the case (SSOC).  Additional pertinent evidence was submitted thereafter in October 2011.  The appellant's representative waived her right to have the AOJ initially consider it in a contemporaneous letter.  Accordingly, the Board has jurisdiction to consider this evidence in the first instance here rather than remanding for the RO to do so.  See 38 C.F.R. § 20.1304(c) .


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was heart failure due to or as a consequence of cardiomyopathy.

2.  The Veteran had been service-connected for posttraumatic stress disorder (PTSD) rated as 100 percent disabling for over three years at the time of his death.

3.  The weight of the evidence indicates that the Veteran's cause of death is associated with his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for the cause of the Veteran's death.  This constitutes a grant of the benefit sought with respect to the issue on appeal.  Accordingly, any errors committed regarding the duty to notify or the duty to assist for this issue were harmless and will not be discussed.  

II.  Service Connection for Cause of Death

The appellant contends that the Veteran's service-connected PTSD caused his fatal heart failure.  In the alternative, she contends that the Veteran's PTSD symptoms at least shortened his life by placing undue stress on his heart.

When a Veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to such Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  The initial inquiry therefore is whether a Veteran's death was due to a service-connected disability or to a disability which, although not service-connected, could have been such that it would have been compensable.  

If service connection was not established for the fatal disability at the time of the Veteran's death, analysis of whether it could have been service-connected must be undertaken.  Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as endocarditis (a term covering all forms of valvular heart disease) to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If it is determined that the fatal disability could have been service-connected at the time of the Veteran's death or if service connection was established for the fatal disability then, analysis of whether this disability was either the principal or a contributory cause of death must be undertaken.  38 C.F.R. § 3.312.  

A service-connected disability or disability which could have been service-connected is the principal, or primary, cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability or disability which could have been service-connected will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the disability casually shared in producing death, but rather must be shown that there was a causal connection.  Id.  For instance, substantial or material contribution to the cause of death requires that "debilitating effects" due to the disability made the Veteran "materially less capable" of resisting the effects of the fatal disease or that the disability had "material influence in accelerating death."  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The determination of whether a service-connected disability or disability which could have been service-connected is either the principal or a contributory cause of death will be made by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

Even when a Veteran's death is not the result of a service-connected disability or a disability that could have been service-connected, VA shall pay death benefits to such Veteran's surviving spouse and children in the same manner as if the death were service-connected in certain circumstances.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the Veteran's death must not be the result of his willful misconduct.  Id.  At the time of death, the Veteran second must have been receiving or have been entitled to receive compensation for a service-connected disability that was either rated as totally disabling for a continuous period of at least 10 years immediately preceding death, rated as totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death, or rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  Id.

An assessment of the probative value of all the evidence, including medical evidence, must be made by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's service treatment records do not reveal any complaint of, treatment for, or diagnosis of any heart problem.  His heart was found to be normal at his January 1952 separation examination.

Subsequent to service, the Veteran received treatment for a variety of health issues.  With respect to his heart, he underwent coronary artery bypass graft (CABG) surgery in 1981.  This procedure was repeated in 1994.  At some point thereafter, an automatic implantable cardioverter defibrillator was implanted in the Veteran's chest.

Service connection for PTSD was granted effective November 1994 in a March 1995 rating decision.

In December 2002, the Veteran was admitted to the hospital with acute congestive heart failure.  He was discharged after coronary angioplasty.

A 100 percent evaluation was assigned to the Veteran's PTSD effective November 2003 in a December 2004 rating decision.

The Veteran again was admitted to the hospital with acute pulmonary edema, severe shortness of breath, respiratory failure, and renal insufficiency in November 2006.  After coronary angioplasty and stenting, he was discharged.

In February 2007, the Veteran was admitted to the hospital for a third time with hypotension and acute renal failure.  Despite initially being assessed in fair condition, he passed away.  

The Veteran's death certificate lists his immediate cause of death as heart failure due to or as a consequence of cardiomyopathy.  It also indicates that no autopsy was performed because this cause of death was determined to be natural.

Dr. E.H., a VA psychiatrist, noted in a one paragraph letter dated in March 2008 that several studies have shown that PTSD adversely affects the cardiovascular system.  He then specifically referenced one recent study finding that prolonged stress is "cardiotoxic."  Based on these studies, Dr. E.H. opined that the Veteran's "PTSD probably aggravated his heart condition and contributed to an earlier death."

In April 2008, a three page VA medical opinion was obtained from a doctor of osteopathy.  The examiner concluded, after extensive review of the claims file to include Dr. E.H.'s opinion, that the Veteran had multiple risk factors for coronary artery/heart disease.  These included a strong family history of the disease (genetics), tobacco use disorder, hypertension, dyslipidemia, obesity, age, and gender.  The examiner then indicated that at 77 years old at the time of his death, the Veteran had lived 20 years longer than his father, who also died of heart failure, and longer than his expected natural progression of heart disease as evidenced by his genetic predisposition.  In this regard, it was noted that he lived longer than the 74 year life expectancy of American males and longer than the 60-61 year life expectancy of white males born between 1930 and 1935 despite the fact that the heart problems, hypertension, obesity, smoking, and stroke, all of which the Veteran had, are known to reduce life expectancy.  As a result, the examiner opined that the Veteran's heart disease "[wa]s less likely than not worsened beyond its natural progression due to PTSD.  The Veteran's death was not hastened beyond expectations due to PTSD."

A three page addendum to this medical opinion was obtained from the same doctor of osteopathy in April 2011, as noted above.  All aforementioned findings were the same.  In addition, the examiner found that there is no evidence to support a determination that the Veteran's life was shortened or his demise was hastened.  The examiner further found that "there is no credible medical evidence that shows that the Veteran's PTSD contributed materially or substantially to the cause of death."  The first sentence of the April 2008 VA medical opinion then was repeated.  The examiner further opined that "the Veteran's death was clearly not contributed to materially or substantially due to PTSD."

Dr. K.B., a cardiologist, provided an eight page private medical opinion in June 2011.  Select documents, to include the Veteran's death certificate, various VA PTSD examinations dated from 1995 to 2004, Dr. E.H.'s March 2008 letter, the April 2008 VA medical opinion, and the Board's March 2010 decision were reviewed in doing so.  Also reviewed were numerous studies collectively showing an association between PTSD, given symptoms such as anxiety, and increased heart disease mortality independent of conventional risk factors for heart disease, age, and gender.  Thereafter, Dr. K.B. opined that there was a reasonable degree of medical probability that the Veteran's heart problems were related to his PTSD such that his PTSD symptoms contributed to his development of the heart problems.  Further opined by Dr. K.B. was that the Veteran's PTSD "materially and causally contributed to his coronary artery disease, heart failure[,] and death."  

Comment lastly was made by Dr. K.B. regarding the April 2008 VA medical opinion.  Dr. K.B. pointed out that the fact that the Veteran had several risk factors for coronary artery/heart disease and survived to the age of 77 in no way mitigates the impact of his PTSD as a major contributing factor of his coronary artery disease and ischemic cardiomyopathy.  Dr. K.B. then noted that the VA examiner had not provided any explanation for the conclusion that the Veteran's death "was not hastened beyond expectations due to PTSD."  Finally, Dr. K.B. noted that the VA examiner's life expectancy logic represents a misunderstanding of life expectancy tables.  It was noted that the life expectancy at birth for males born in 1931, a year after the Veteran, was 59.  Those who lived until 30 then had a life expectancy of 67, while those alive at 65 then had a life expectancy of 77, and those reaching 70 then had a life expectancy of 79.

Given the above, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.  The evidence does not show that the Veteran could have been service-connected for any heart condition at the time of his death.  The evidence also does not show that the Veteran's service-connected PTSD was the principal/primary cause of his death.  Yet the weight of the evidence does show that the Veteran's service-connected PTSD contributed substantially or materially to his death as a result of a heart condition.

The Veteran was not service-connected for a heart condition at the time of his death.  Neither the appellant nor her representative has contended that he could have been service-connected for a heart condition then.  No support for such a contention is found by the Board.  Service treatment records are devoid of any mention of a heart problem.  Further, the first evidence of record concerning a heart problem is from 1981, around 29 years after the Veteran's separation from service.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The great lapse in time between service and the first manifestation of a heart problem post-service is significant evidence against this aspect of the appellant's claim.

The Veteran was service-connected for one disability, PTSD, at the time of his death.  It has not been argued that this disability was the principal/primary cause of death.  The death certificate indeed does not list PTSD among the causes of the Veteran's death.  Rather, the immediate cause of death is listed as heart failure due to or as a consequence of cardiomyopathy.

A conflict exists regarding whether the Veteran's service-connected PTSD was a contributory cause of his death.  Drs. E.H. and K.B. rendered positive opinions in this regard.  The VA examiner, also a doctor, rendered a negative opinion with addendum in this regard.  It is undisputed that each physician is competent to so opine as well as is credible in so opining.  Accordingly, what remains is a determination regarding the probative value/weight of each of the opinions.

As discussed in the Board's March 2010 decision, Dr. E.H.'s positive opinion is worth little probative value/weight for several reasons.  That Dr. E.H., although competent and credible, is a psychiatrist working with mental conditions instead of a physician working with physical conditions in general or conditions of the heart in specific is notable.  There is no indication that the opinion was based on a review of the Veteran's medical history.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994) (mandating consideration of the Veteran's complete medical history).  General medical studies were cited in support of it, but the Veteran's specific medical history was not discussed.  It was only a paragraph in length, and therefore did not contain much explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120 (holding that an opinion must be supported by analysis, reasoning, or rationale).  Perhaps most importantly, use of the word "probably" makes the opinion speculative.  Such equivocal language does not provide the degree of certainty required for medical nexus evidence and thus has been found insufficient to support a claim for service connection.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Some probative value/weight is assigned to the negative opinion with addendum of the VA examiner.  Like above, set forth in the Board's March 2010 decision were several reasons to afford this opinion substantial probative value/weight.  The VA examiner's opinion was definitive rather than speculative/equivocal.  It was based on extensive review of the Veteran's medical history as cataloged in his claims file.  Dr. E.H.'s conflicting opinion specifically was considered.  It also was based on the Veteran's specific medical history.  A rationale consisting of information concerning the presence of multiple risk factors for heart disease and information about life expectancy was supplied.  Finally, the VA examiner's opinion was thorough at three pages in length each originally and for the addendum.  

A few reasons exist to diminish the probative value/weight of this opinion, however.  First, the examiner works with physical conditions as a doctor of osteopathy but does not specific work on conditions of the heart.  Second, as noted in the October 2010 JMR and therefore the CAVC's October 2010 Order, language concerning the wrong standard was utilized in the April 2008 VA medical opinion.  The phrase "[wa]s less likely than not worsened beyond its natural progression due to PTSD" indeed cites terms for evaluating whether there is aggravation of a preexisting disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Along with use of the correct standard citing terms for evaluating whether or not a service-connected disability or disability which could have been service-connected was a contributory cause of death, this phrase was repeated in a portion of the April 2011 addendum.  

Dr. K.B.'s positive opinion is worth the most probative value/weight.  As a cardiologist, Dr. K.B. works with physical conditions of the heart.  Dr. K.B.'s opinion, like the VA examiner's, was definitive rather than speculative/equivocal.  It utilized the correct standard citing terms for evaluating whether or not a service-connected disability or disability which could have been service-connected was a contributory cause of death.  Although not based on a review of the Veteran's entire claims file, it was based on several of the pertinent documents contained therein.  Specifically considered was Dr. E.H.'s opinion letter and the VA examiner's April 2008 opinion, for which reasons were advanced to refute it.  The opinion also was based on the Veteran's specific medical history.  Details regarding his life were discussed in addition to numerous general medical studies.  A rationale was provided regarding the linkage of the Veteran's PTSD symptoms to his development of heart problems independent of conventional risk factors for heart disease.  Finally, Dr. K.B.'s opinion, at eight pages long, was the most thorough of all those of record.

From the above, it follows that the probative value/weight of all of the medical opinions regarding whether the Veteran's service-connected PTSD was a contributory cause of his death is positive.  Dr. K.B.'s positive opinion, while not added to substantially by Dr. E.H.'s positive opinion, indeed outweighs the VA examiner's negative opinion.  Service connection for the cause of the Veteran's death therefore is granted.

Proceeding to consider other evidence, such as the appellant's lay assertions and testimony regarding the Veteran's death, is unnecessary in light of this determination.  Also unnecessary in light of this determination is consideration of whether the appellant is entitled to DIC pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  This is because a grant of such benefits under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312 like that here moots the issue of a grant of such benefits under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


